Citation Nr: 1806419	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  13-24 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified at an October 2016 Board hearing.  A transcript is of record.


FINDINGS OF FACT

1.  Bilateral hearing loss had its onset in service.

2.  Tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Having carefully reviewed the evidence of record, the Board finds that the evidence supports the claims of entitlement to service connection for bilateral hearing loss and tinnitus.

Report of VA examination dated in April 2011 documents the presence of bilateral hearing loss for VA purposes and tinnitus.  The Veteran's October 2016 sworn testimony reflects that his symptoms of diminished hearing acuity and ringing ears began after exposure to loud noises associated with his military work in the foundry and as an assistant machinist.  The Veteran provided detailed testimony on the sources of his noise exposure and symptoms dating from that time to present day.  The Board finds that the Veteran's testimony is both competent and credible based on the circumstances of his service as described at the hearing.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board finds that the negative VA medical opinion dated in April 2011 has no probative value as the examiner relied exclusively on the absence of documented complaints and findings in service, and does not consider the Veteran's credible history concerning onset and noise exposure in service.  Also, the Board finds that the Veteran's service treatment records have little probative value as the Veteran's service separation examination dated in September 1968 reflects that no recorded audiological findings or medical history.

On balance, the evidence supports the claims.  The evidence of record establishes that the Veteran's bilateral hearing loss and tinnitus were incurred in service.  Accordingly, the claims are granted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


